PERSONAL AND CONFIDENTIAL

April 1, 2010

Mr. Eric Tinch
10436 Park Walk Point
Alpharetta, GA 30022

Dear Eric:

I am pleased to present this offer of employment to join APAC Customer Services,
Inc. (“APAC”, or “the Company”) as Senior Vice President, Human Resources,
reporting to me. The following terms will apply:



  1.   Your start date will be April 12, 2010.



  2.   Your starting base salary will be on an annualized basis, payable
bi-weekly. (This “base salary” is stated for convenience only and is not
intended as an annual contract of employment.) Your base salary will be reviewed
each year at the time when increases for executives of APAC are considered.



  3.   You will be eligible to participate in and earn bonus compensation under
the Company’s annual Management Incentive Plan (the “MIP”), as may be in effect
from time to time, in accordance with the Company’s compensation practices. You
will have a payout opportunity of between 50% — 100% of Base Salary for target
and maximum performance respectively. The payout of MIP will depend on APAC
meeting its budgeted financial performance and you meeting individual and team
performance goals that will be established each year between you and your
manager. Your 2010 incentive opportunity will be prorated.



  4.   You will be granted options to purchase shares of APAC stock at an
exercise price equal to the official closing price of APAC’s common stock on the
grant date. The option grant date will be the latter of (a) your first day of
employment or (b) the date on which the Compensation Committee approves the
grant. These options will vest at the rate of 20% per year during the first five
years of your employment.



  5.   You will receive a sign-on bonus in the net amount of , on the first
regularly scheduled pay date following the 30th day of employment. In the event
you voluntarily resign your employment within one year of the date employment
begins, you will repay the sign on bonus in its entirety.



  6.   You will be entitled to paid vacation of four (4) weeks and will also be
entitled to participate in all employee benefit plans and programs extended to
employees at the executive level.



  7.   APAC will pay you a lump-sum payment in the amount of $55,000 to help
offset your costs of relocating to the Bannockburn, IL area.  This relocation
must occur within 120 days from your start date. In the event you leave APAC’s
employ within one year of the date upon which relocation benefits are rendered
to you, you shall reimburse APAC for all relocation costs paid by APAC.



  8.   Upon joining the company, you will receive an Employment Security
Agreement, which outlines additional cash compensation protection in the event
of “Change in Control” of the Company (draft copy enclosed).



  9.   As a condition of employment, you will sign an “Agreement Protecting
Company Interests”, (copy enclosed).



  10.   Except for (1.) your termination of employment in connection with a
“change in control” as defined in the Employment Security Agreement referenced
above, or (2.) your termination of employment by APAC “for cause” (Defined as
“(i) gross misconduct or gross negligence in the performance of your employment
duties; (ii) willful disobedience by you of the lawful directions received from
the Company or from the person to whom you directly report or of established
policies of the Company; or (iii) commission by you of a crime involving fraud
or moral turpitude that can reasonably be expected to have an adverse effect on
the business, reputation or financial situation of the Company”), and provided
you sign a then-current Waiver & Release Agreement, APAC will pay you severance
equal to one-half (1/2) of the monthly amount of your then-current Base Salary
during each of the following twelve (12) months following such termination.
Severance payments will be made in accordance with either this agreement or the
prevailing change of control agreement, whichever is more advantageous to you;
but in no event will severance payments be made under both agreements. Such
payments will be made on APAC’s customary payroll dates in installment equal to
one-half (1/2) of your regular biweekly salary, less all applicable withholding
taxes.

Notwithstanding the foregoing, if you are deemed at the time of your separation
from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the “Code”), to the
extent delayed commencement of any portion of the severance payments to which
you are entitled under this agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
severance payments will not be provided to you prior to the earlier of
(1) expiration of the six-month period measured from the date of your
“separation from service” with the Company (as such term is defined in Treasury
Regulations issued under Section 409A of the Code) or (2) your death.  Upon
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this paragraph shall be paid in a lump sum to you,
and any remaining payments due shall be paid as otherwise provided herein.



  11.   You have submitted a completed Application of Employment, we have
received satisfactory references, and our background investigation is now
complete. There are no contingencies to this offer on any of these items.

Eric, we are excited about your joining APAC. If you have any questions please
don’t hesitate to contact me.

Sincerely,

APAC CUSTOMER SERVICES, INC.

/s/Michael P. Marrow
Michael P. Marrow
President and Chief Executive Officer


MPM/MVH/kbo

ACCEPTED BY:

/s/ Eric Tinch



    Eric Tinch

4/6/2010
Date

